Citation Nr: 1520910	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  13-16 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for leukemia, also claimed as polycythemia with JAK 2, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for subacute peripheral neuropathy.

3.  Entitlement to service connection for rosacea, also claimed as chloracne.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1956 to October 1966.  

This matter comes before the Board of Veterans' Appeals on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In his April 29, 2013 VA Form 9 (Appeal to the Board of Veterans' Appeals), the Veteran also asserted a notice of disagreement (NOD) with the denial of entitlement to service connection for acute and subacute peripheral neuropathy, which was denied in a November 8, 2012 rating decision by the RO in Winston-Salem.  The Agency of Original Jurisdiction (AOJ) has not yet issued a statement of the case concerning that denial. 38 C.F.R. § 20.200 (2014).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for leukemia is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

On November 6, 2014, the Veteran withdrew from appeal the claim of service connection for rosacea.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal consists of a timely filed notice of disagreement (NOD) in writing and, after a statement of the case (SOC) has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2014).  A substantive appeal must specify the issues being appealed.  38 C.F.R. § 20.202 (2014).

Pursuant to 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204 (2014).  A withdrawal may be made by the appellant or by his authorized representative.  Id. 
 
In April 2013, the Veteran was furnished a SOC in connection with his claims for service connection for leukemia and rosacea.  On April 20, 2013, he submitted aa VA Form 9 which indicated a desire to appeal the issue of leukemia and also gave notice of disagreement with the denial of service connection for peripheral neuropathy, which the Board has referred back to the AOJ above.  It did not specifically discuss the issue of rosacea.  Nonetheless, in October 2014, the RO issued a supplemental statement of the case (SSOC) in which it continued to deny the issue of rosacea.  

On November 6, 2014, the Veteran submitted a written statement in which he clearly indicated his desire to continue his claim for service connection for leukemia, but that he no longer wished to continue his appeal for rosacea.  Given this clearly written withdrawal, there remain no allegations of errors or fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on these matters, and these matters are dismissed.  



ORDER

The appeal of entitlement to service connection for rosacea, also claimed as chloracne, is dismissed.


REMAND

VA has a duty to provide a medical examination or obtain a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (A) contains competent evidence of a current diagnosed disability, or persistent or recurrent symptoms of a disability; (B) established that the Veteran has a disease or symptoms of a disease listed in §§ 3.309, 3.313, 3.316, 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury or disease in service.  38 C.F.R. § 3.159(c)(4)(i) (2014).  

In the instant case, Veteran contends that he has leukemia which is the result of herbicide exposure in service.  The RO has denied service connection because, while the Veteran has a present diagnosis of polycythemia rubra vera with JAK2, he has not been shown to have a confirmed diagnosis of leukemia.  

In connection with his claim, the Veteran has submitted multiple private records.  Among those records are December 20, 2012 hematopathology report which found the Veteran's marrow to be hypercellular exhibiting marked granulocytic hyperplasia, with left-shifter maturation and increased blasts.  The private examiner then states that per the Veteran's clinical history, there is a prior diagnosis of polycythemia vera with post-polycythemic myelofibrosis.  A history of Agent Orange exposure is noted.  The overall findings were found to be consistent with persistent accelerated phase of the disease, and an evolving acute myeloid leukemia cannot be entirely excluded.  The examiner also stated that 20 percent of polycythemia vera cases reportedly transform into acute myeloid leukemia.  Clinical correlation was recommended.  Another note from that date indicates bone marrow with 30 percent CD34 positive myeloblasts, consistent with evolving acute myeloid leukemia.   While this does not provide a firm diagnosis of leukemia, at the very least, the Board finds that this evidence establishes a pattern of symptoms associated with leukemia, and therefore a VA examination should be conducted so as to confirm a present diagnosis.  If the absence of a present diagnosis of leukemia, an etiology opinion regarding a nexus between the Veteran's diagnosed polycythemia vera with JAK 2 and any conceded in-service herbicide exposure should be obtained.  

Additionally, VA's duty to assist requires it to make reasonable efforts to assist a claimant in securing evidence necessary to substantiate the claimant's benefit claim.  38 U.S.C.A. § 5103A(a)(1) (West 2014).  Particularly, this reasonable effort includes securing relevant records not in the custody of a Federal entity, including private healthcare providers.  38 C.F.R. § 3.159(c)(1) (2014).  Reasonable efforts include an initial request for the records and at least one follow up request, if the records are not received.  Where VA makes reasonable efforts to obtain relevant non-Federal records, but is unable to obtain them, VA must provide the claimant with either oral or written notice of that fact.  38 C.F.R. § 3.159(e).

In the instant case, in March 2014, at the request of the RO, the Veteran provided an institution-specific authorization form for the release of private medical records from North Carolina Baptist Hospital.  In April 2014, the hospital responded to the request submitted by VA on the premise that the request lacked valid authorization.  It is unclear from the record whether the RO submitted the institution-specific authorization form in connection with the request, or whether the form, as filled out by the Veteran, was in some way inadequate.  Regardless, a second attempt to obtain the records was not made.  Neither does the record indicate that the Veteran was provided with oral or written notice of the fact that the records could not be obtained until the issuance of the SSOC in October 2014.  Therefore, on remand, the RO should make reasonable effort to obtain any private treatment records identified by the Veteran.           

Finally, as noted above, the Veteran filed a timely notice of disagreement to an RO decision which denied service connection for entitlement to service connection for subacute peripheral neuropathy. To date, a statement of the case has not been issued.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must instruct the RO that this issue remains pending in appellate status (see 38 C.F.R. § 3.160(c) (2012)) and requires issuance of a statement of the case.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 19.26.  This claim is not before the Board at this time and will only be before the Board if the Veteran files a timely substantive appeal. 38 C.F.R. § 20.200  (2012).  The Board's actions regarding this issue are taken to fulfill the requirements of the Court in Manlincon.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Issue a statement of the case (SOC) to the Veteran and his authorized representative addressing the issue of entitlement to service connection for subacute peripheral neuropathy.  The Veteran must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302(b).  Then, only if the appeal is timely perfected, this issue is to be returned to the Board for further appellate consideration, if otherwise in order.

2. Contact the Veteran and request authorization to obtain any outstanding private medical records, to include any additional records from the Wake Forest University Medical Center (North Carolina Baptist Hospital), to include any institution-specific authorization that the Veteran may need to provide.  Thereafter, make two (2) attempts to obtain the records from any identified sources.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which must be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

3. After obtaining any outstanding records, schedule the Veteran for a VA examination in connection with his claim for service connection for leukemia, also claimed as polycythemia vera with JAK 2.  The claims file and a copy of this remand must be provided to the examiner for review.  Any and all tests and/or medical studies deemed necessary should be carried out.  

Thereafter, the VA examiner should state whether the Veteran has a present diagnosis of leukemia.  If the Veteran does not have a present diagnosis of leukemia, a reasoned explanation behind such a finding must be provided and an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's presently diagnosed condition, to include polycythemia vera with JAK 2 or post-polycythemic myelofibrosis, is related to his in-service herbicide exposure.

A complete rationale for all diagnoses and opinions given must be provided, to include citation to evidence in the record, medical treatise evidence, or known medical principles.  

4. Thereafter, the AOJ should also readjudicate the Veteran's claim of service connection for leukemia, also claimed as polycythemia vera with JAK 2, considering all evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a SSOC and given an appropriate period of time to respond before the matter is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


